Wells, J.
— The plaintiff alleges that the tribunal, which administered the oath to the debtor, was not properly organized, before an adjournment took place, that only one justice had at that time been selected, and that he had no power to adjourn.
*258A defect in the organization of the tribunal, may be shown by competent evidence. Williams v. Burrill, 23 Maine, 144.
To prove the want of an organization, a written statement, signed by the justices, not connected with the certificate of discharge, was admitted in evidence.
The statute does not make such statement evidence, it is not testimony under oath, nor does it purport to be a copy of any record made by them. Their statements can have no more validity than those of private persons, unless authorized by law.
The testimony having been improperly admitted, the exceptions are sustained, and a new trial granted.